Citation Nr: 1701634	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for a skin disorder.

4.  Entitlement to a compensable disability rating for a scar above the right eye.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as well as two rating decisions of the RO in St. Paul, Minnesota.
 
The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue of entitlement compensable disability rating for a scar above the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is manifesting residuals of a TBI to include headaches that are related to a period of service.

2.  The weight of evidence is against the conclusion that the Veteran has had a neurologic disability impacting his right lower extremity during the course of his appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for service connection for radiculopathy of the right lower extremity as secondary to a lumbar disability have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 




TBI

The Veteran is seeking service connection for the residuals of an in-service TBI.  The Veteran contends that the he experienced a head injury in-service which resulted in the residuals of a TBI to include tension headaches.  The Board notes that the Veteran has already been granted service connection for headaches.  See April 2015 Rating Codesheet.  Additionally as discussed infra, the Veteran has already been granted service connection for a scar above his right eye.  The Veteran's claim for service connection for a scar above his right eye was that it came from the same head injury which caused the claimed residuals of a TBI.  See April 2015 Rating Decision.  

Finally, a January 2014 VA examination diagnosed the Veteran with residuals of a TBI with tension headaches that was at least as likely as not related to a period of service.  Therefore the weight of the evidence indicates that the Veteran is entitled to service connection for residuals of a TBI.

In doing so however, it is not the intention of this decision to assign the Veteran a second compensable disability.  Rather, the Board is recognizing that the Veteran has a single underlying condition, the residuals of a TBI, which has resulted in a symptoms which include at the very least headaches, and that the condition should be valuated based on its manifestations during the course of the appeal under the appropriate schedular rating criteria; (i.e. Diagnostic Code 8045 (residuals of traumatic brain injury) or Diagnostic Code 8100 (migraines)).  To the extent that the residuals of the Veteran's TBI only manifest in migraines it shall be evaluated pursuant to the criteria for migraines; to the extent that it manifests in other symptoms of cognitive impairment, of which headaches are but one symptom of many, it shall be evaluated pursuant to the criteria for residuals of a TBI.

Radiculopathy of the Right Lower Extremity

In February 2013, the Veteran filed a claim seeking service connection for chronic pain on the right side of his back.

The RO denied the Veteran's claim, concluding that there was no objective evidence of a diagnosis for right lower extremity radiculopathy, and explaining that the Veteran's right sided back pain was contemplated within the evaluation of his service connected lumbar spine degenerative disc disease.

Turning to the evidence of record, service treatment records fail to show any complaints, treatment or diagnosis of radiculopathy or shooting pains down the Veteran's right lower extremity.  He is service connected for radiculopathy of the left lower extremity.

In July 2011, the Veteran complained about pain in the right lower extremity.  However, radiculopathy was not specifically diagnosed in the right lower extremity.  

Treatment records from the VA Medical Centers show that the Veteran first reported radiating symptoms to the right hip in March 2013 but neurological testing was normal at that time.  At a neurosurgery consult in May 2013, the Veteran reported a two month history of pains that radiated into his right posterior buttock that also occurred with sitting.  However, a physical examination was normal and no clinical diagnosis was provided. 

Current VA physical therapy records show that the Veteran is being treated for your low back and left lower extremity radiculopathy complaints; however these records fail to show any subjective or objective evidence of right lower extremity radiculopathy.

A Back Conditions Disability Benefits Questionnaire was completed at the Winston-Salem VA Outpatient Clinic in May 2013.  The Veteran reported experiencing right sided pain confined to his right buttock.  The examination showed normal muscle strength, normal deep tendon reflexes and a normal sensory examination with regard to the right lower extremity.  

It is acknowledged that some confusion might arise from the fact that the examiner marked that the Veteran had constant pain in his right lower extremity under the heading:  Radiculopathy.  However, the examiner did not acknowledge any left lower extremity radiculopathy in the same section, which is inconsistent with the fact that the Veteran has long-standing left lower extremity radiculopathy.  Additionally, the examiner noted that the Veteran's left sciatic nerve roots were impacted, but not his right, and when asked to indicate the severity of the radiculopathy and the side affected, the examiner noted that there was mild radiculopathy on the left and that the right was not affected.  Of note, medical opinions must be read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Here, when such is done, it is clear that the examiner is not suggesting that the Veteran was experiencing a neurologic disability in his right lower extremity.  In fact, it is just the opposite with the evidence only showing a neurologic deficit in the left lower extremity.

Moreover, it was noted that an EMG/NCS in May 2009 found radiculopathy in the left lower extremity, but made no mention of any right-sided radiculopathy.

Another Disability Benefits Questionnaire was completed February 2015 which again found no objective evidence of right lower extremity radiculopathy.  Muscle strength testing, deep tendon reflexes and sensory examination of the right lower extremity were all recorded as normal.  The examination also showed no subjective symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias or numbness in the right lower extremity.  The examiner specifically marked that the right lower extremity was not affected by radiculopathy.

Service connection for right lower extremity radiculopathy (previously denied as right side back pain (also claimed as shooting pain)) is denied because the evidence of record fails to show a clinical diagnosis of right lower extremity radiculopathy.


ORDER

Service connection for the residuals of a TBI to include headaches is granted.

Service connection for radiculopathy of the right lower extremity is denied.

REMAND

At issue is whether the Veteran is entitled to a compensable disability rating for a disability rating for a scar above the right eye.  In an April 2015 rating decision, the RO granted the Veteran service connection and assigned a noncompensable disability rating.  The Veteran submitted a notice of disagreement (NOD) in April 2015.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for these issues in response to the April 2015 NOD.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a SOC regarding the issue entitlement to a compensable disability rating a scar above the right eye.  The Veteran and his representative should be appropriately notified of the time limits to perfect his appeal of this issue.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


